OF. UoAaNy]

Case 4:19-cv-02945 Document 6-2 Filed on 08/16/19 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

Canal Indemnity Company, A South Carolina
Corporation

Plaintiff(s)
Vv.

Coastal Transport Co., Inc.; Caljet Il, LLC; Caljet of
America, LLC; Chevron U.S.A., Inc.; Valero Marketing and
Supply Company; Circle K Terminal, LLC; National
Interstate Insurance Company; PHILLIPS 66 Company;
and Pro Petroleum, Inc.,

Defendant(s)

Civil Action No. 4:19-ev-2945

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Chevron U.S.A. Inc.
c/o Prentice-Hall Corp System, Inc.
Registered Agent
211. 7th Street, Suite 620
Austin, Texas 78701

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Brian S. Martin

, Thompson, Coe, Cousins & Irons, L.L‘P
One Riverway, Suite 1400
Houston, Texas 77056

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ASS DIST RSs David J. Bradley, Clerk of Court
‘ - a

Date: August 16, 2019

 

s/ H. Lerma

 

Signature of Clerk or Deputy Clerk

 
CAUSE NO. 4:19-CV-2945

CANAL INDEMNITY COMPANY,

SOUTH CAROLINA

CORPORATION UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
VS. OF TEXAS, HOUSTON DIVISION

COASTAL TRANSPORT CO, INC.,
ET AL

 
 

BEFORE ME, the undersigned authority, [Sen é 2/24 _ASERVER), personally appeared on this day and stated
under oath as follows:

1. My name is Kobare (“. Stanett (SERVER). I arn over the age of eighteen (18), I am not

a party to this case, and have no interest in its outcome. I am in all ways competent to make this affidavit
and this affidavit Is based on personal knowledge. The facts — herein are true and correct. ‘My business

eres £0. boy 64627 fustin TX TEA

(SERVER'S ADDRESS)

2. on OSGI _coarey atr_O9 : GS (Py mere)
SUMMONS, ORIGINAL COMPLAINT ORDER FOR CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES

came to hand for delivery to CHEVRON U.S.A. INC. C/O PRENTICE MALL CORP SYSTEM, INC..

 

 

3. ON. (pate) AT _.OF x.) ).. M (TIME) - The above named
documents were del vered to: CHEVRON U.S.A. INC. c/o PRENTICE HALL CORP SYSTEM, INC. by delivering
to

Va nessa. Heananclz ~ Deisnctcol Asent
(NAME AND TITLE), authorized agent for service

IF. T Sheet, #620, fusta TK TET

(ADDRESS), | by CORPORATE Service

Phew OL tt

pace res exprration: 2 7/3) /Z7C

Pvbowe ll’ Srnnatt

AFFIANT PRINTED NAME
“Tae rape SUBSCRIBED before me b Cl  Winnt-C/appeared on this l q day of

 

 

2019 to attest witness my hand and seal of office.

—_—

    

NOTARY PUBLIC IN AND
FOR THE STATE OF TEXAS

   

BAG. = MICHAEL R STINNETT

G/N SA\ Notary ID 4126498663

WW), lo} My Commission Expires
ar December 3, 2022

   

No AS

 
   
 

a

2019.08.402447

      
 
Case 4:19-cv-02945 Document 6-2 Filed on 08/16/19 in TXSD Page 2 of 2

*

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 4:19-cv-2945

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) ; or

[1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

[I I served the summons on (name of individual) . who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; Or
CO I returned the summons unexecuted because 3; or
[1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:
Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
